Citation Nr: 0923702	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-39 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for left knee 
arthralgia (claimed as a left knee injury) in excess of 10 
percent.

2.  Entitlement to an initial compensable disability rating 
for left ear hearing loss.

3.  Entitlement to an initial compensable disability rating 
for a perforated left ear drum.

4.  Entitlement to a 10 percent compensable evaluation based 
on multiple noncompensable service-connected conditions.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to March 1985 
and from May 1991 to June 2002. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which, in part, granted service connection for left 
knee arthralgia and a left ear perforated ear drum at a 
noncompensable rating.  The ratings were effective June 4, 
2002.  The rating decision also denied entitlement to service 
connection for hearing loss and a 10 percent compensable 
evaluation based on multiple noncompensable service connected 
conditions.

In February 2008, during the pendency of this appeal, the RO 
granted a higher disability rating of 10 percent for left 
knee arthralgia, effective June 4, 2002.  As a higher 
schedular evaluation for this disability is possible, the 
issue of entitlement to an initial rating in excess of 10 
percent remains before the Board on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).

In a January 2009 rating decision, the Pittsburgh, 
Pennsylvania RO granted service connection for left ear 
hearing loss at a noncompensable evaluation, effective June 
4, 2002. 

The issue of entitlement to an initial compensable disability 
rating for left ear hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected left knee arthralgia is manifested, 
functionally, by range of motion from 0 to 125 degrees, and 
complaints of pain; there is no medical evidence of 
subluxation or lateral instability, ankylosis, dislocation of 
semi-lunar cartilage, or impairment of the tibia or fibula.

2.  The Veteran's service-connected perforated left ear drum 
is assigned a zero percent rating, the maximum rating 
authorized under Diagnostic Code 6211. 

3.  A compensable 10 percent rating has been assigned for 
left knee arthralgia effective from June 4, 2002. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left knee arthralgia are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5020, 5256, 
5257, 5258, 5259, 5260, 5261, 5262 (2008). 

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of zero percent for the Veteran's 
service-connected perforated left ear drum.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6211 
(2008).

3.  In light of the compensable rating assigned service 
connected left knee arthralgia, a compensable evaluation 
pursuant to the provisions of 38 C.F.R. § 3.324 is precluded 
as a matter of law.  38 C.F.R. § 3.324 (2008); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

These appeals arise from the initial evaluations provided 
after grants of service connection.  The courts have held 
that where the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
issues in this appeal arise from the Veteran's disagreement 
with the rating established with the grant of service 
connection.  The courts' reasoning in Hartman and Dunlap 
leads to the conclusion that further VCAA notice is not 
required in this case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements. See Dunlap, 21 Vet. App. at 119; Goodwin 
v. Peake, supra.  In this instance, there has been no 
allegation of prejudice by the Veteran.

VA has complied with its duty to assist the Veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.


I.  Entitlement to an initial disability rating for left knee 
arthralgia (claimed as a left knee injury) in excess of 10 
percent.

The initial 10 percent rating for the Veteran's left knee 
arthralgia, in effect from June 4, 2002 was assigned under 
Diagnostic Codes 5299-5020.  38 C.F.R. § 4.71a. Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27.

Diagnostic Code 5020 is applicable to synovitis.  Under 
Diagnostic Code 5020, synovitis is rated as degenerative 
arthritis under Diagnostic Code 5003, which in turn, is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Codes 5260, 5261).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is assignable for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).  When X-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704 (1998).

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Ankylosis of the knee is rated 30 percent disabling 
with favorable angle in full extension, or in slight flexion 
between zero degrees and 10 degrees; 40 percent disabling in 
flexion between 10 degrees and 20 degrees; and 50 percent 
disabling in flexion between 20 degrees and 45 degrees.  
Extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45 degrees or more, is rated 60 percent disabling.  
38 C.F.R. § 4.71a. 

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Recurrent subluxation or lateral instability of 
the knee is rated 10 percent disabling when slight, 20 
percent disabling when moderate, and 30 percent disabling 
when severe.  38 C.F.R. § 4.71a.  Separate disability ratings 
are possible for arthritis with limitation of motion under 
Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997).  When x-ray findings of arthritis are present 
and a veteran's knee disability is rated under Diagnostic 
Code 5257, the veteran would be entitled to a separate 
compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5259, a single 10 percent rating is for 
application for symptomatic removal of semilunar cartilage.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg. Flexion of the leg is rated 
noncompensably disabling (0 percent) when limited to 60 
degrees; 10 percent disabling when limited to 45 degrees; 20 
percent disabling when limited to 30 degrees; and 30 percent 
disabling when limited to 15 degrees.  38 C.F.R. § 4.71a. See 
VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004) (separate ratings 
may be granted based on limitation of flexion (Diagnostic 
Code 5260) and limitation of extension (Diagnostic Code 5261) 
of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg. Extension of the leg is rated 
noncompensably (0 percent) disabling when limited to 5 
degrees; 10 percent disabling when limited to 10 degrees; 20 
percent disabling when limited to 15 degrees; 30 percent 
disabling when limited to 20 degrees; 40 percent disabling 
when limited to 30 degrees; and 50 percent disabling when 
limited to 45 degrees. 38 C.F.R. § 4.71a. 

The Veteran underwent a Medical Board evaluation in January 
2002.  She presented with complaints of debilitating knee 
pain as she had previously sustained a left patella 
dislocation resulting in a chondral defect that resulted in 
arthroscopic intervention.  On examination, the Veteran 
lacked 7 degrees of full extension and had only 110 degrees 
of flexion.  She had minimal effusion.  She had a 1A Lachman, 
a negative drawer and a negative pivot.  She did have a 
positive McMurray's medially and she had a positive 
patellofemoral grind with positive apprehension.  An MRI of 
her left knee showed a focal cartilaginous defect of the 
lateral tibia with a small cyst.  The diagnosis was left knee 
arthralgia with joint contracture and marked chondromalacia.  
The examiner noted that the Veteran continued to have a great 
deal of pain which inhibited her activities of daily living.  
Her condition was stable with occasional worsening of 
symptomatology.  

The Veteran underwent a contracted VA examination in February 
2005.  Ultrasounds revealed no formation of effusion and no 
synovitis in the upper recess.  Her gait was free and fluid 
and squatting was limited.  She had patella pain upon 
palpitation and her retropatellar friction was left greater 
than right.  There were no signs of ligament instability.  
The Veteran had 5 degrees extension and 135 degrees flexion 
(125 active).  The diagnosis was post-traumatic chondropathy 
on the left side with arthroscopic cartilage debridement.  
There was recurrent knee joint swelling, limitation of 
resistance to strain of the left knee joint and slight, 
active limitation in bending of the left knee.

The Board finds that the preponderance of the evidence is 
against an increased initial evaluation for the left knee.

Here, the evidence of record shows that although the Veteran 
has limitation of flexion of his left knee, flexion is not 
limited to 30 degrees which would warrant a 20 percent 
disability rating.  The February 2005 examination showed 
range of motion of the left knee was 0 to 135 degrees passive 
and 0 to 125 degrees active.  Extension has not been reported 
as being limited by 5 degrees or higher, so a compensable 
rating under Code 5261 is not warranted.

To establish entitlement to a rating in excess of 10 percent 
consideration must be given to other potentially applicable 
codes.  A rating under Code 5258 is not warranted, as there 
is no evidence of dislocated semilunar cartilage.  A rating 
under Diagnostic Code 5259 is not warranted as there is no 
evidence of removal of semilunar cartilage.  A rating under 
Code 5257 (for recurrent subluxation or lateral instability) 
is not warranted as there is no objective evidence of knee 
instability. 

Other rating Codes applicable to bilateral leg disability 
have been considered but as ankylosis and impairment of the 
tibia are not shown (See Codes 5256 and 5262), they do not 
apply.  Additional factors that could provide a basis for an 
increase have also been considered; however the evidence does 
not show that the Veteran has functional loss beyond that 
currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).  

In summary, a rating in excess of 10 percent for the left 
knee is not warranted under any of the applicable rating 
criteria at any point throughout the appeal period.  There is 
a preponderance of the evidence against this claim and it 
must be denied. 

Extraschedular Consideration 

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected knee disability that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  In this case the Veteran's symptoms 
consist primarily of pain.  As discussed above, these 
symptoms are contemplated by the rating criteria.  Moreover, 
the disability has not required any periods of 
hospitalization and there has been no evidence or contention 
that the disability causes marked interference with 
employment.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 


II.  Entitlement to an initial compensable disability rating 
for a perforated left ear drum.

The Rating Schedule provides that ear perforations are rated 
noncompensable under Code 6211.  No compensable evaluation is 
assignable under the rating schedule.  The same criteria have 
been applicable throughout the period of service connection.  
The Board finds that no increased evaluation is warranted 
under Code 6211.  38 C.F.R. § 4.87a, Code 6211 (2008).  
Further, assignment of an extra schedular evaluation for the 
perforation is not warranted. There is no demonstration of 
any actual functional impairment due to the perforated ear 
drum, and hence no showing of exceptional or unusual 
circumstances which would render the Rating Schedule 
inapplicable.  38 C.F.R. § 3.321(b). 



III.  Entitlement to a compensable rating pursuant to 38 
C.F.R. § 3.324

The Veteran has been granted service connection and assigned 
a 10 percent disability rating for his left knee arthralgia 
effective from June 4, 2002.  Consequently, as a compensable 
rating under 38 C.F.R. § 3.324 requires that the appellant 
not be in receipt of a compensable rating for any service 
connected disorder, the claim must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an initial disability rating for left knee 
arthralgia (claimed as a left knee injury) in excess of 10 
percent is denied.

Entitlement to an initial compensable disability rating for a 
perforated left ear drum is denied.

Entitlement to a 10 percent compensable evaluation based on 
multiple noncompensable service connected conditions is 
denied.


REMAND

In terms of the Veteran's left ear hearing loss disability, 
the record reflects that the RO awarded the Veteran a 
noncompensable disability rating in a January 2009 rating 
decision.  In April 2009, the Veteran timely submitted a 
notice of disagreement with that decision.  However, no 
further action was taken on that claim.  A statement of the 
case should have been provided to the Veteran in response to 
his April 2009 notice of disagreement.  Because the notice of 
disagreement placed the issue in appellate status, the issue 
of entitlement to an initial compensable disability rating 
for left ear hearing loss must be remanded for the 
originating agency to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 


Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue a 
statement of the case on the issue of 
entitlement to an initial compensable 
disability rating for left ear hearing 
loss and inform the Veteran of the 
requirements to perfect an appeal with 
respect to this issue.

2.  If the Veteran perfects an appeal 
with respect to this issue, the RO or the 
AMC should ensure that all indicated 
development is completed before the case 
is returned to the Board for further 
appellate action. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


